Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 1 of 16

Pra Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Courts

 

ries er

 

 

 

Southern District of Texas
ED
UNITED STATES DISTRICT COURT FIL
for the Man O°7 2879
District of
David J. Bradley, Clerk of Court
Division
— ) Case No.
SEE ATTACHED ) (to be filled in by the Clerk's Office)
Platsifffs)
(¥rte the full name of each plaintiff who is filing this complaint,
ifthe names of all the plalniiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of nanes.) }
“Yeo )
)
)
HARRIS COMM Y SHELIFE DEMIRT LENT
Defendant(s) )
O¥rite the full name of each defendant who ts being sued. Uf the }
names of all the defendants canno( fit In the space above, please )

writa “see atiached” in the space and atiach an additional page
with she fill list ofnames. Do not ticlude addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should wor contain: an individual's full social
security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include ondy: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

a

Page lof 3)
 

Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 2 of 16

Pra Se t4 (Rev. | 2/46) Complaint for Violation of Civil Richts (Prisoner)
L, The Parties to This Complaint

A. The Platntiff(s}

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed,

Name SEE ATTACHED
All other names by which
you have been known:

JD Number

Current Institution
Address

 

 

 

 

 

City State Zip Code
B. The Defendant(s}

Provide the information below for each defendant named in the complaint, whether the defendant ts an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title ¢fknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. ! SER (FFL OFZICA

 

 

 

 

 

Name HARRA Ss COUNTY Ate
dab or Title (ifknown) _
Shield Number UNKNOWN
Employer HARRIS COUNTY STATE OF TEXAS
Address You SAD dK L7G
HOUST OW TK 02-

 

City fale Zip Code
C] Individual capacity Stn capacity

Defendant No. 2
Name
Job or Title (ifkrown)
Shield Number
Employer
Address

 

 

 

 

 

 

Ciy State Zip Code
[] Individual capacity L] Official capacity

Paps 2 of 11
nnn anima, Wn:
Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 3 of 16

Pro Se I4 (Rev, $216} Complsint for Violation of Civil Rights (Prisoner)

Defendant No. 3
Name
Job or Title Gfkaown)
Shield Number
Employer
Address

 

 

 

 

 

 

Chy Sie “Zip Code
C Individual capacity r] Official capacity

Defendant No. 4
Name
Job or Title (known)
Shield Number |
Employer
Address

 

 

 

 

Ciy State ‘Zip Cade
Cj Individual capacity tj Official capacity
I
N, Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or

immunities secured by the Constitution and [federal laws].” Under Bivens v, Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all thar apply):
[] Federal officials (a Bivens claim)

[17 State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or Immunities secured by
the Constitution and [federal laws]."" 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

CRUEL AND CMS UAC QIWISHMENT, PRESUMPTIOS OFWMCEMLT §

VICLATION OF FRISENBRS CHUL RIGHT, are ‘ ila PYURD) WAST S

z

\riehts, If LUCA STRIS

c. Plinttffs suing under Bivens may only recover for the violation of certain constitutiona rights, Ifyou eet) Ol! -

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal Const teTt
officials?

Page 3 of 1)
 

Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 4 of 16

p,

10 Se 14 (Rev. 12/36} Complaint for Violation of Civil Rishi (Erisorer)

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
Statute, ordinance, regulation, custom, or usage, oP any State or Territory or the District of Columbia.”
42 U.S.C, § 1983, JF you are suing under section 1983, explain how each defendant acted under color
Of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

;
MERICGL OFRESS OX ) jllAtion e& FRISoL ECS COL olf

FIL Prisoner Status

indigate whether you are a prisoner or other confined person as follows check all that apply):
a Pretrial detainee -
C) Civilly committed detainee
TJ Immigration detainee .
Cl Convicted and sentenced state prisoner
Cj Convicted and sentenced federal prisoner
A ottertapa SEE ATTACHED)
TV. Statement of Claim
State as briefly as possible the facts of your casc, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and Jocations of all relevant events. You may wish to include ;
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite

any cases or statutes. [fmore than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph, Attach additional pages if needed.

 

A If the events giving rise to your claim arose outside an institution, describe where and when they arose.
B. If the events giving rise to your claim arose in an institution, describe where and when they arose.
chtlL MH BALR PYnebis Cont jAIL .
“100 VAEER S7OCET “ ~ p- OUSTEM TK JY POCE
S77, APLIL 25, 2020 zeta “STIC Ht SAGES

 

Page 4 of 14
 

Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 5 of 16

 

Pra Se 14 (Rey. 12/16) Compisin: for Violation of Civil Rights (Prisoner)

on What date and approximate time did the events giving rise to your claim(s) occur?

SATULDAY, APRIL ZS, 226

ak
oy

 

6
p
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what? b Wo
Was anyone else involved? Who else saw what happened?) \&

pay: wither) PeUeAE rméres
pw TES | } A US RECVESTED And) ASKED FOR CCHAIWS SifPU&s Ox)
weep 6 PLO" SBUSKAC. OCLASUNS ANY SOT DSOVEST AMD BLEVERCES
put We Mins Ail écevsn Wie, AM) SEVERAL INMATES
Hav Go776M Site AND HAVE DEEL REMOVED FROM CUR céCL-
y (. CE wWiTH FHE cony-4 ) Weve Le) CCCAMIMG USIKA CUR

urices

Btu PBRSUAL TOWEZS ALD RAGS 70 RbeT THE SpREAO.

if you sustained injuries related to the events alleged above, describe your-injuries and state what medical

treatment, ifany, you required and did or did not receive. Ame Delaéete—wifs RENE ze
COREE HT PEWS HOD eer pce. SURE OR Lon
mene Allis, Bf LURES, 57RESS, Hosriec IY Beh BOLE, Hay
bode Us A BRIM THEM zoo 17 AWAY tkrn us THE Vere WERT

MY pun we Aes chi QUREAWT AA WITH A LNStHNDE ACCESS
0 <hh gp ete S44 VALLES Meta Marr meant T FER sre re

PIO ELAS S

vi Renee 2 Keone (3 AmATE Hale Been REMOVED WHO WERE Sim.

 

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutcs.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims. ee

” a Pon { oe Pe : if- 7 4
Copp Oo WE WAT CLEALILG Stlf¥lygs Fae Fluse fea ae
we! wet fA KEWVATE PET ReM Ay A.
Lab CL O00 Nike D EGwAlh Fee PA & SUFFERING

INTIAL DUE BSS Auer? FEAR © STRESS
f

 

Page 5 of (7
Pio Se 14 (Rev. 12/18) Compinint for Violation of Civil Rights {Prisqncs)

VIL

 

Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 6 of 16

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
In any Jail, prison, or other correctional facility until such administrative remedies as are avatiable are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional! facility?

Yes
r] No

if yes, name the jail, prison, or other correctional facility where you were confined at the time of the
cvents giving rise to your claim(s).

etT on nye
HARRIS COUNTY oid c&e BAB 120 Aker > 7K v1"

 

reusTow f
B. Does the jail, prison, or other correctional facility where your claim(s) arose have a gricvance
procedure?
Aves
Cl No
C] Do not know
Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose

cover some or all of your claims?
C] Yes

LC] No

do not know

If yes, which claim(s)?

 

Page 6 of $1
 

Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 7 of 16

Pro Se 14 {Rev 12/16) Complaint for Violation of Civil Rights (Prisoner)

D.

E.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

ves
C] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CJ Yes
EC] No

If you did file a grievance:

1. Where did you file the grievance?

FILéD od JHE Kl0sk

 

2, What did you claim in your grievance?

+Har WE Hae Ha) LO mf = floor FOR ARR
six Mys AWD Z TOP THE OD DaneR © © CoA Ha

Stills AAD SHIFT sv A RUSE. .

 

3. What was the result, if any? ao

“

Ya t Ni &

 

4. Whatsteps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe ail efforts to appeal to the highest level of the grievance process.)

 

Page 7 of 11
 

Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 8 of 16

Pro Se 14 (Rev 12/16} Complaint for Vivistion of Civil Rights (Prisoner)

F. If you did not file a grievance:

|. ifthere are any reasons why you did not file a grievance, state them here:

 

2. HWyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

Q. Please sel forth any additional information that is relevant to the cxhaustion of your administrative
remedies. Cies7 - pe paAc— Me. JOMPS | REGIS DAYAY Ame VS
OTHERS. SECC. EME. T RoE LC t LEGALS sear Rgeveszr FROM
KUOSE, THIED- ME. TRExXELL $ RGIS See GkiuBNEKs AWD CACCEN
Fe LL

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIIL Previous Lawsults

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal In federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in @ court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of scrious physical injury.” 28 U.S.C, § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
1 ves
(re

{f yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of II
 

OO ————

Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 9 of 16

ProSe \4 (Rev. 12/6) Complaint for Violation of Civil Rights (Prisones)

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

LJ Yes
[7 no

B. if your answer to A is yes, describe cach lawsuit by answering questions { through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

i. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state cowl, name the county and State)

 

3, Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Js the case still pending?

] Yes
[Jno .

Tf no, give the approximate date of disposition.

 

7, What was the result of the case? (For exaniple: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Cc. Flave you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9of 11
 

Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 10 of 16

Pro Se |4 {Rev. 12/16) Complaint for Violation of Crvit Rights (Prisoner)
MT ves

[] No

 

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

, Parties to the previous lawsuit
Plaintiffs) JOSHUA AARON TRCXELL
Defendant(s) SHEALEE MARK Dbauis

 

2. Court (iffederal court, name the district; if state court, name the county and State)

UNITED STATES EASTER Disthic7 etviet ERST TEXAS

3. Docket or index number

/

4. Name of Judge assigned to your case

Lonoeap.e JUDGE CRONE / HAWTItORN

5. Approximate date of filing lawsuit

DECEMRER ay 2014

6, Is the case sti{! pending?

[ves
[_]No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page lO of t1
Pro So {Rev. 12/16) Complaint far Violation of Civit Rights (Prisoner)

[X,

 

Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 11 of 16

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or necdlessly Increase the cost of litigation; (2) is supparted by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
Opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Partles Without an Attorney —

} agree to provide the Clerk's Office with any changes to my address where case~-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may resuit
in the dismissal of my case.

Date of signing: “ SCE ATTAC. HED

Signature of Plaintiff
Printed Name of Plaintiff
Prison Identification #
Prison Address

 

 

 

 

 

City State Zip Code
B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

ee meme

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page (f of Ef
 

Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 12 of 16

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

for the

 

Plaintif//Pethioner

¥. Civil Action No.

 

et Net ee Be ee

Defendant/Respandent

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

1 am a plaintiff or petitioner in this case and declare that [ am unable to pay the costs of these procecdings and
that I am entitled to the relief requested.

In support of this application, | answer the following questions under penalty of perjury:

1. Ufincarcerated. | am being held at: .
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. | am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

2. if not incarcerated. 1f 1am employed, my employer's name and address are:

My gross pay or wages are: $ , and my take-home pay or wages are: § per

(specify poy period)

 

3. Other Income. In the past 12 months, I have received income from the following sources (check aif that apply):

(a) Business, profession, or other self-employment O Yes O No
(b) Rent payments, interest, or dividends O Yes G No
(c) Pension, annuity, or life insurance payments O Yes G No
(d) Disability, or worker's compensation payments CO Yes O No
(e) Gifts, or inheritances O Yes 0) No
(B Any other sources O Yes G No

Ifyou answered “Yes" to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 13 of 16

AO 240 (Rev, 07/10) Application to Proceed In District Court Without Prepaying Pees or Costs (Short Form)

4, Amount of money that [ have in cash or In a checking or savings account: $

 

5. Any automobile, rea) estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that | own, including any item of value held in someone else’s name (describe the property and its approximate
value):

6. Any housing, transportation, utilitics, or loan payments, or other regular monthly expenses (describe and provide
the amount of the nionthly expense);

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much { contribute to their support:

8. Any debts or financial obligations (describe the amounis owed and to wham they are payable):

Declaration: | declare under penalty of perjury that the above Information is truc and understand that a false
statement may result in a dismissal of my claims.

Date:

 

Applicant's signature

 

Printed name
Ex.

 

 

 

 

oe PRISKER STATIK, -
cHidd do db E25 Document 1 Filed on 05/08/20 in TXSD__P 144 nL
_——— : ;

SPN / CELL ADDRESS [pare Zip of
3

 

 

SISNATURG
DATE SIGNAT |
= oo r ———
@ : JOSHUA AARON TROXELL PRE TRIAL DETAIVEE

®

©)

OD

 

| VIF58C2- / 3A2B [200 BAKER S7e r J T1062.
Mu £™ 2026 DV E

Omar Suarel We! T¥taL DevApte
109q584 79 [sack (wo BAKER SaKeer / T1002
mny4™ 2620 Ona Same
Dace ier Jee Yonl Dedbanes
boreages\ dean QD Baker Sheet \) ood,
Maas 0a6 (eG akber
THoras Martner fretrac | detainee
01494362 \ 3056 (00 Backer 54
May 4th 20° Teme had) De

> 7 fh.
(3 fly v 2020 Jes Peto St 254% Pols Daunte [$b

COWMICTOR STRATE MC SOUSE pO

 

Co

Pay Der roperio areca PRE TRIAL UFIAIMEE
0297Tb67/ 3AZPB )200 BAKER STKELI/ FAO08
MAY GH Jefe Let wha
@ Wiichaef (Wlales Cipaqaq: PME Sy so I of: Lf! a
Mex Keq's Cenuiched B Seale rug Sdevhe
onu373e [3422 (200 Bala 63, 770%
1) 1) Aopeer Ay AS Convicren ? SENTENCED Saat ficou
Om AAA SAW 200 Paces Sr Reo®
Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 15 of 4 (Zz

Gp J05¢ Cantarera fre TRial Peta (NCC
0.2497%3 20/3428 (206 BARFR s// 32002
mayo 4 % 2pbp fo |

fi) Jorge Mac De TWiel Dedenee
O20 y8SSe /3pac Ic  Brwer <4 | 77008
rn Gih Jo20 Yaad -

Oo) } |

(yi (at VoS¢ Sl V0 pre fuse ( Defarnee
O2 8862 et | 200 baker st 27092.

May 71h 2020 dhe
C3) (flied (Mose Re Trial Detoines
(8755474 <i Baker St / 17008
May 4. Qbs0 Tibded Vea
ODLaagd Cams — Pee JE1B [Seenial
DO3h C6 (9 © /200 “PS pkee
pitas % ZO20 oie L <0 08
<< ' 4
(5) toate: Bhi? (I Nee
Ce aa ote SO fe u Ao we i \ é
Awe 2 “AC - eek
Case 4:20-cv-01625 Document 1 Filed on 05/08/20 in TXSD Page 16 of 1B (3
ne

5

Z Godwin) ie loollev I Kwe
BIASHA [al pré-Trial detainee
| 209g baker $+/77002
Bibs

(@ , pares Dehree PRE TR iA DETA WEE

—

O02) “Er He soe Baker pfreep 17002
§/ 4/20 YC Fed De. Die ¢
